PER CURIAM.
The contract placed in evidence by the plaintiff provides that upon payment of the money due to the deputies under their agreement to William A. Goodhart, and acceptance of his receipt therefor, the Assurance League of America shall be discharged of all liability for commissions under the agreement. It is conceded that the said League has-paid the sum of $1,310 to Goodhart pursuant to this provision, and Goodhart’s receipt is in-evidence. The judgment against the Asurante League of America is therefore reversed, with costs, and as to it the complaint is dismissed, with costs. The judgment against the defendant William A. Goodhart is affirmed, with costs.